Citation Nr: 1421952	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 14, 2011, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from February 2001 to August 2002, from October 2005 to February 2007, and from August 2008 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted the Veteran's request for a TDIU.  In April 2011, the Veteran then filed a Notice of Disagreement (NOD) beginning this appeal of the effective date that had been awarded for his TDIU.  


FINDING OF FACT  

Two claims for TDIU were received by the RO on July 9, 2010 and September 29, 2010, and no other claim, formal or informal, for a TDIU was open or pending at the time of the receipt of those claims; moreover, the Veteran did not meet the schedular criteria for a TDIU prior to March 14, 2011; and prior to March 14, 2011, the record contained no medical evidence that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for an award of TDIU were not met prior to March 14, 2011.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400 (2013).  



(CONTINUED ON THE FOLLOWING PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2010 and February 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield  v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

Since the issue in this case (earlier effective date) is a downstream issue from that of service connection for TDIU (for which a VCAA letter was duly sent in August 2010), another VCAA notice was not required (although one was sent in February 2011).  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  As the original service connection claim for TDIU was more than substantiated in that it was proven, section 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Therefore, the Board finds that the Veteran was already provided sufficient VCAA notice as to his earlier effective date claim in this appeal when he was sent the August 2010 letter.  The Board notes that the Veteran was notified of how VA determines effective dates in both the August 2010 and February 2011 letters.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The duty to assist also has been fulfilled as medical records from VA and the Social Security Administration (SSA) have been requested and obtained.  Therefore, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Earlier Effective Date - Laws and Regulations 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

An exception to the general rule governing claims for increased compensation is contained in 38 U.S.C.A. § 5110(b)(2).  If the evidence demonstrates that the increase in disability occurred prior to the date of receipt of claim, the Department may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating is received within a year of the date that the increase occurred.  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as an informal claim for increased benefits for an informal claim to reopen.  

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The question is whether the veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2013).  

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date earlier than March 14, 2011, for the grant of a TDIU award.  In his written submissions, the Veteran contends that evidence in the claims file shows that he was fired from his full-time job in October 2010.  The Veteran essentially argues that the effective date for his TDIU should match the date he lost his full-time position.  

The evidence of record reflects that the Veteran was gainfully employed for several years in road maintenance as a light equipment operator for the city street department in Richardson, Texas, when not called to active duty with the Texas Army National Guard.  

His service personnel records revealed that the Veteran received the Combat Action Badge (CAB) during his last period of active duty while serving in Iraq from November 2008 to August 2009 as a calvary scout.  He was subsequently discharged from the Texas Army National Guard as medically unfit for retention in September 2010.  

An October 2009 VA mental health evaluation noted that the Veteran's wife and two children left him two weeks before he returned from Iraq.  A VA nurse practitioner noted early onset PTSD with diagnoses of anxiety, depression, and alcohol abuse.  

Several buddy statements received in November 2009 and September 2010 noted the Veteran's difficulty in transitioning back into civilian life, including anxiety, anger, and poor performance at work.  

In a signed statement received in November 2009, the Veteran asserted frequent arguments with co-workers at his job and frequent absences.  He claimed that his mental problems had made his civilian job "very difficult."  

A December 2009 VA mental examination revealed diagnoses of PTSD with chronic symptoms and a recurrent moderate major depressive disorder while the Veteran was still active in the Texas Army National Guard.  The examiner noted that the Veteran had been charged with driving under the influence in August 2009 after a night of heavy drinking prompted by panic attacks earlier that day and that he had been receiving outpatient psychiatric care at VA since October 2009.  During the examination, he told the examiner that he had several problems at work since returning from Iraq including: "getting mad all the time," "getting in arguments with co-workers," decreasing performance as evaluated by a supervisor, wanting to isolate himself from others, and being difficult to work with.  He also stated that he constantly felt anxious while at work.  The VA examiner noted significant social impairment due to anxiety and agitation around others and commented that mild problem-drinking was less likely than not responsible for the Veteran's level of impairment.  

January 2010 VA treatment records revealed that the Veteran requested a letter for his employer noting that he was prescribed Wellbutrin daily and felt "woozy" in the morning from the medication.  It was noted that the Veteran was afraid that he was not clear headed enough to drive a commercial vehicle.  The letter to his employer from a VA physician's assistant requested that he be released from driving a commercial vehicle for an indefinite time period.  

These records also reveal that he was treated later that month in the emergency room for intoxication and suicidal ideation brought on by failing college examinations.  A subsequent January 2010 VA record indicated that the Veteran felt better since he had gone home and returned to school.  However, he said that at work he continued to feel that his employer was trying to terminate him because he could no longer drive the company vehicle.  

In a February 2010 rating decision, the Veteran was granted service connection for PTSD, depression, and awarded a 50 percent disability rating, effective October 27, 2009, the day after his discharge from his last period of active duty.  The rating decision noted that VA treatment records showed that after a two-day hospitalization for alcohol intoxication and suicidal ideation the Veteran had returned to work but felt his job was in jeopardy because he was unable to drive a commercial vehicle, which was determined to be due to the side effects of medication.  

According to a May 2010 VA treatment record the Veteran reported he was doing fairly well and that his mood had improved with an increased dose of Wellbutrin.  He denied any irritability and said his anxiety was under control with Vistril, which he took as needed.  He denied any problems at work and said he was still attending community college.  

A July 2010 VA treatment record noted that the Veteran reported doing fairly well and that he said he was in the process of reconciliation with his wife.  He told the VA psychiatrist that he returned to work 2 weeks after his return from Iraq and had very bad anxiety attacks and drank alcohol as he did not know what was the matter with him; however, since treatment he thought things were a lot better.  He and his wife requested couple counseling.  

A July 2010 internal RO email indicated that the Veteran wanted to claim TDIU.  

In an August 2010 signed statement the Veteran claimed he had extreme difficulties at work due to his PTSD and had exhausted his vacation time and used more than 60 sick days.  He conceded that on occasion he had not even called his employer about taking time off.  He also indicated that his efficiency reports at work had diminished and that the Texas Army National Guard was planning on his medical discharge.  He stated that he now went through life scarred of everything and thought he would lose his job.  

In an August 2010 signed statement, the Veteran's wife stated that before her husband's deployment to Iraq he had been a model employee "where even his supervisors looked up to him."  She wrote that he never missed work and received a special Director's Award for his work ethic.  She said that near the end of his duty in Iraq he requested that she and their two girls vacate the house before he returned home.  Since his return, she noted that he frequently missed work and was barely hanging onto a job he had held for almost 7 years.  When he did go to work, she said that he did not know how to talk to people and frequently got into arguments with co-workers.  She claimed that he was now paranoid around people and became extremely agitated and upset.  

An August 2010 VA treatment record noted that the Veteran was now living with his wife and daughters and denied feeling irritable.  In a subsequent August 2010 VA mental health emergency department record, the Veteran claimed that he had been raped while in Iraq three weeks prior to returning home, but had never told anyone.  He admitted to fleeting suicidal ideation earlier that day.  

In a statement received in September 2010, the Veteran admitted that he was unreliable at work and that he had failed all of his college classes.  He said he was currently being processed for a medical discharge from the National Guard and feared he could lose his job any day.  

In September 2010, the RO received a completed VA Form 21-8940 (Application For Increased Compensation Based on Unemployability).  According to this form the Veteran was still employed in the city streets department and with the Texas National Guard.  He indicated that he was a high school graduate and denied any subsequent education or training.  

In an October 2010 rating decision, the RO denied the Veteran's July 2010 request for a TDIU.  However, just a few days earlier on September 29, 2010, the RO received another signed statement from the Veteran that was interpreted as a second claim for a TDIU.  In it, the Veteran claimed that he had been violent at work since returning from Iraq.  He stated that he was going to be terminated from employment any day and had been medically discharged from the Army National Guard.  He said that there was "no way" he could keep stable employment due to his condition, medicine, and medical appointments.  He also claimed that his tendonitis made his civilian job very difficult because he did concrete and asphalt work and the pain in his wrist made it impossible to work well.  

In a subsequent VA Form 21-8940 received in October 2010, the Veteran reported that he was medically discharged from the National Guard in September 2010 and was terminated from his city job on October 22, 2010.  He indicated that he was discharged from the Guard due to his PTSD and was fired from his city job for being unable to drive commercial vehicles.  He denied receipt of disability retirement benefits, but stated that he believed his service-connected PTSD and tendonitis prevented him from securing or following any gainful employment.  He also noted post-secondary education in pavement work and operating heavy equipment.  An October 2010 statement from his employer noted that the Veteran's employment had been terminated on October 26, 2010, for lack of a required commercial driver's license.  

In an October 2010 email message, the Veteran informed VA that while in Iraq he had been raped by two soldiers from Uganda.  He also predicted that he would be fired from his civilian job on October 20th and that VA misinterpreted the record when it was suggested he was normal.  In a subsequent October 2010 signed statement, the Veteran explained that about a month before he left Iraq he was raped by two Ugandan security personnel.  He stated that this was embarrassing and that he had never reported the incident as he did not think anyone would believe him.  He also indicated that as a result of this incident he had a sexually transmitted disease that he will have for the rest of his life.  

According to a December 2010 VA employability examination, the Veteran was not considered unemployable due to his service-connected tendonitis of the left wrist or due to any nonservice-connected disorder, either singly or in combination.  

In a February 2011 signed statement, the Veteran's wife stated that the Veteran missed at least one day of work every week since he returned from Iraq due to heavy alcohol consumption most afternoons and evenings.  She said several times his supervisor would call her to ask where the Veteran was because he did not show up for work.  When he did go to work, she wrote that the Veteran would call or text her throughout the day about his dislike of his co-workers.  She said he was short-tempered and easily frustrated.  

In a February 2011 signed statement, the Veteran stated that he was fired from his civilian job due to his inability to drive commercial vehicles due to his medication.  He said state unemployment benefits were denied because he is disabled and could not return to work.  He reported that he had tried to obtain other jobs but had become so scared in his interviews that he could not really talk.  

According to a February 2011 VA mental health clinic record, the Veteran reported on and off irritability and that he had been let go at work and told he could not drive a truck while taking his medications.  A mental status examination showed no abnormalities.  

The Veteran underwent a VA examination in March 2011.  This examiner, a VA psychiatrist, after reviewing the claims file and interviewing the Veteran, opined that his disability rating should reflect the "deficiencies in most areas" criteria of a 70 percent rating rather than the "reduced reliability" of a 50 percent rating.  He also opined that it was his professional opinion that it was less likely than not that the Veteran had total occupational or social impairment due to his PTSD, or the criteria for a 100 percent disability rating.  The VA examiner also noted that the Veteran's drinking and depression appeared to be secondary to his PTSD, which more likely than not was his primary mental health condition.  

In a March 2011 rating decision the RO increased the disability rating for the Veteran's service-connected PTSD from 50 percent to 70 percent, effective the date of the March 2011 VA examination, and granted an award of TDIU, also effective March 14, 2011.  The RO found that although the VA examiner found that the Veteran's symptoms did not manifest total occupational impairment, it would find in favor of a TDIU based on granting the Veteran the benefit of the doubt and finding entitlement for a TDIU arose when the medical evidence showed that the Veteran had met the schedular requirements for a TDIU in March 2011.  

In April 2011, the Veteran filed a NOD to the March 2011 decision awarding a TDIU, effective March 14, 2011.  The Veteran contended that the effective date should be earlier than March 14, 2011, to reflect the fact he lost his full-time job in October 2010.  

A letter from the Social Security Administration (SSA) indicated that the Veteran was granted disability benefits and that he became disabled in October 2010.  However, he was not eligible for benefits until April 2011 because the SSA stated he had to be disabled for a full 5 consecutive calendar months before he was entitled to benefits.  A report by a private psychologist dated in May 2011 for the SSA indicated that the Veteran was unable to sustain a normal work day or work week without interruption due to the severity of the symptoms due to his mental illness.  Diagnoses included PTSD, depressive disorder, and alcohol abuse.  

The Board stresses at this point that in order to establish a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the present case, the Veteran is service connected for PTSD, depression with a 70 percent disability rating, effective March 14, 2011; and for tendonitis of the left wrist (non-dominant extremity) with a 10 percent disability rating, effective October 27, 2009.  

The Board notes that this appeal does not include any issue or contention raising an inquiry as to whether the Veteran's service-connected disabilities ever met the schedular criteria for entitlement to a TDIU.  VA regulations establish objective and subjective standards for TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there are two or more disabilities one shall be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to at least 70 percent.  If the claimant has only one disability, such must be rated at 40 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran meets either of these schedular requirements as of March 14, 2011, because his PTSD was then increased from 50 percent to 70 percent.  Therefore, the essential inquiry in this case is whether the service-connected disabilities were of sufficient severity to produce unemployability during the period between loss of a job in October 2010 and the attainment of the scheduler criteria in March 2011.  

After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone precluded gainful employment at any time prior to March 14, 2011.  As indicated above, no medical examiner has opined that the Veteran was unable to obtain and maintain physical or sedentary gainful employment as a result of his PTSD symptoms alone.  Further, a December 2010 VA examination also found that no service-connected tendonitis or nonservice-connected health disorder precluded the Veteran from gainful employment.  

Under 38 C.F.R. § 3.400 (o)(2), it is necessary to determine whether, sometime between September 29, 2009, and September 29, 2010, the Veteran's inability to follow a substantially gainful occupation became factually ascertainable.  After a review of the evidence of record, the Board finds that, for the one year period prior to receipt of the Veteran's TDIU claim on September 29, 2010, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  There is information that the Veteran was having difficulties at work because of frequent use of sick and vacation leave, that he feared losing his job, and that he no longer had his commercial driver's license, but there is no evidence that he was prevented from gainful employment due solely to a service-connected disability.  In fact, during this time period he was still employed in his city position.  

It was not until the March 2011 rating decision that the Veteran satisfied the percentage requirements for a TDIU rating on a schedular basis, effective on March 14, 2011.  That is, it was not until the March 2011 rating decision, when the RO increased the disability rating for the Veteran's service-connected PTSD from 50 percent to 70 percent, that the Veteran met the requirements laid out in § 4.16(a).  Accordingly, the RO found that the increased rating, to 70 percent, for the Veteran's PTSD, in combination with his other service-connected disability rating, satisfied the criteria for a TDIU under 38 C.F.R. § 4.16(a) since it brought the Veteran's combined evaluation to 70 percent, effective March 14, 2011.  Resolving any doubt in favor of the Veteran, the RO then granted the TDIU in spite of the fact there was no medical evidence in the file that the Veteran's PTSD or depression alone prevented his gainful employment.  

The Veteran contends that he should be awarded TDIU benefits prior to March 14, 2011, because he has been actually 100 percent disabled from the time of his firing in October 2010.  In this regard, as stated above, even when the percentage requirements under § 4.16(a) are not met, entitlement to a total rating on an extra-schedular basis may nonetheless be granted, in exceptional cases, and pursuant to the prescribed procedures, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

According to the Veteran's work history, he is shown to have been gainfully employed with the city streets department until October 26, 2010, at which time he was fired from his city position for his failure to have a valid commercial driver's license.  Thus, as the Veteran was employed up until October 2010, it follows that he was employable until that time.  

The medical and lay evidence from October 2010 to March 2011 fails to show that the Veteran was definitely unable to follow or secure substantially gainful employment.  No medical evidence within this time period showed that his service-connected PTSD, depression or left wrist tendonitis rendered the Veteran unable to secure and follow substantially gainful employment.  There is considerable lay evidence that the Veteran had difficulties with his last full-time job: he did not get along with co-workers, he took excessive amounts of sick and vacation time, he was anxious around other people, and he was not able to utilize a commercial driver's license because of medication prescribed for his PTSD or depression.  While this evidence certainly shows that the Veteran's service-connected PTSD and depression contributed to his job loss in October 2010, the sole fact that he was fired from that position does not prove in and of itself that he was more than likely unable to secure and follow any substantially gainful employment due to a service-connected disability.  Moreover, a mental status examination in February 2011 did not manifest any notable abnormalities.  

While evidence in the record is sufficient to show that the Veteran has been without full-time or gainful employment since October 2010, there is no evidence showing that his service-connected disabilities alone rendered him totally and permanently disabled since he lost his last full-time position in October 2010.  

In sum, the record presents no legal basis for assignment of an effective date for the award of a TDIU prior to March 14, 2011, the date his entitlement arose.  In addition, the Veteran did not meet the scheduler criteria under 38 C.F.R. § 4.16(a) for a TDIU before the RO reviewed the March 2011 VA examination report and, giving the Veteran the benefit of the doubt, agreed with the March 2011 VA examiner to increase the Veteran's PTSD disability rating from 50 percent to 70 percent.  Finally, for the five-month period between the Veteran's loss of his job and his attendance at the March 2011 VA examination there does not appear in the record sufficient evidence with which to assume that the loss of his full-time job in October 2010 also meant that the Veteran was more likely than not unable to secure or follow any substantial gainful occupation, even a solitary position doing sedentary work, under the provisions of an extra-schedular TDIU pursuant to 38 C.F.R. § 4.16(b).  

Thus, the Board finds that the earliest evidence of record showing severity of service-connected disabilities precluding employment is the report of the March 14, 2011 VA examination; this is the date of the already assigned effective date for the award of TDIU.  The Veteran does not appear to point to any particular records as evidence of unemployability prior to that date.  Instead, the Veteran simply argues that his behavior at work considered together with his being fired warrants an effective date for TDIU matching the date he last worked in his full-time position.  

The Board finds, based on a review of all of the evidence, that it was not until the VA mental health examination on March 14, 2011, that the evidence suggested that the Veteran's service-connected PTSD merited an increase to 70 percent, which suggested a viable TDIU as the Veteran now met the scheduler criteria for a TDIU.  

The general rule is that the effective date for the assignment of an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110.  38 C.F.R. § 3.400 provides that the effective date for increase shall be the date of claim, or the date entitlement arose, whichever is later.  Applicable law further provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  

In this case, the earliest date as of which it is factually ascertainable that the Veteran was precluded from working due to his service-connected PTSD was March 14, 2011.  The Board notes that his applications for a TDIU were each received within one year of that date.  Further, as explained above, the Board's review of the evidence within a one year period preceding the filing of his current TDIU claim shows that there was no medical evidence of the Veteran's unemployability due to a service-connected disorder and that the schedular criteria for a TDIU was only met at the time of the March 14, 2011 VA examination.  Therefore, the effective date of the Veteran's TDIU in this case is actually the date it was factually entertainable that entitlement arose, which is later than the date he was terminated from his full-time job or either of the two dates given for when he filed his TDIU claim.  

Thus, an effective date earlier than March 14, 2011, for the grant of TDIU is not warranted in this case.  As the preponderance of the evidence is against an effective date earlier than March 14, 2011, for the award of TDIU, the benefit of the doubt doctrine is not applicable to that claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Entitlement to an effective date earlier than March 14, 2011, for the grant of TDIU is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


